Title: To George Washington from John Paul Jones, 9 September 1787
From: Jones, John Paul
To: Washington, George



Sir,
New-York Septr 9th 1787.

It gives me pain to inform you that the same cause that prevented me from returning to France in the July Packet, precludes me from embarking in the one that is to sail to Morrow. I have been every day expecting my Business here to be concluded;

and, if Congress had met any day since the beginning of last Month, my matters would have been immediately determined. As Mr Jay does not think it expedient to commit his Dispatches, either to the Mail or to any of the Passengers, I have not thought myself authorized to forward the Packets you did me the honor to entrust to my care. But I have written to the Marquis de la Fayette, mentioning your Packets, and that, in my opinion, the one for the Marquis de Bouillé may, perhaps, contain his Diploma of the Cincinnati.
Your determination to “place my Bust with your own’ confers on me a greater Honor than I ever before received—An Honor which I shall ever be ambitious to merit—But, what Man can hope to vie with the Talents—the virtuous perseverance and exertions of a General Washington! I shall leave you, Sir, to imagin my extreme sensibillity on this occasion, for, I feel, it would be impossible for me to communicate it in words.
May you long enjoy perfect Health, and perfect Happiness! and may you have the satisfaction to see the new Constitution, over which you Preside, become the means of our National Honor, Dignity, and Felicity! I am, with profound Respect, Sir, Your most obliged and most humble Servant

Paul Jones

